 1   Peter Strojnik,
     7847 N. Central Avenue
 2   Phoenix, Arizona 85020
 3   Telephone: (602) 524-6602
     ps@strojnik.com
 4
 5                     IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA
 6
                                                      Case Nos:    2:20-cv-01532-PHX-DJH
 7                                                                 2:20-cv-00343
 8   Peter Strojnik,                                               2:20-cv-01434

 9                                       Plaintiff,               CONSOLIDATED
                          vs.
10
                                                         PLAINTIFF’S VERIFIED
11   (1)   Driftwood Hospitality Management,          DECLARATION IN RESPONSE TO
     LLC; (2) United Hotels and Resorts, LLC;                 ORDER [30]
12   (3) CGD Tempe LP,
13
                                      Defendants.
14
15         On December 18, 2020, the Court issued the following order [30]:
16
17
18
19
20
21
22
23
24
25
26         As documented in the following accounting table:
27      1. Plaintiff as a pro se litigant filed 0 cases that include an ADA claim in the United
28         States District Court and 64 cases that include an ADA claim in State Courts.
 1             a. Of those, 0 have been tried on the merits.
 2             b. Plaintiff voluntarily dismissed 14 of those cases.
 3             c. 13 of the cases containing ADA claims were settled and paid.

 4      2. Total recovery from settlement of ADA claims is $5,040.48. This number

 5         represents recovery of filing fees and service of process fees only. The total costs
           for ADA claims is ($26,169.50). The average recovery per ADA claim is negative
 6
           ($330.13). Plaintiff is currently showing negative accounting on all ADA claims in
 7
           the amount of (21,129.02):
 8
 9
10
11
12
13
14
15
16
17
18         A financial loss of $21,129.50 is a fair price to promote, even on a minor scale,
19         (7) the Nation’s proper goals regarding individuals with disabilities … to
           assure equality of opportunity, full participation, independent living, and
20
           economic self-sufficiency for such individuals; and
21
           To prevent:
22
23         (8) the continuing existence of unfair and unnecessary discrimination and
           prejudice [that] denies people with disabilities the opportunity …to pursue
24         those opportunities for which our free society is justifiably famous…
25
           See 42. U.S.C. §12101(a)(7)(8).
26
           Plaintiff’s ADA enforcement litigation is a product of a strong moral obligation to
27
     enforce basic human right of equal treatment for all, including the forgotten men, women
28


                                              2
 1   and children who end up on the freeway off-ramp with extended hands. Plaintiff views his
 2   financial loss of $21,129.02 as a fair cost incurred in this moral endeavor.
 3          The accounting further shows that two motions to declare Plaintiff a vexatious

 4   litigant filed in the Superior Court have been denied. Exhibits 1 and 2. Plaintiff further

 5   suggests that in all three consolidated matters before the court now, Defendants knew that
     the Superior Court would similarly deny their vexatious litigant motions if they were filed
 6
     in the Superior Court. This, in turn, prompted them to remove the cases from state court
 7
     to federal court as a matter of forum shopping.
 8
            Defendants filed their vexatious litigant motions in federal court under the All Writs
 9
     Act, 28 U.S.C. §1651. The statute authorizes federal courts to "issue all writs necessary or
10
     appropriate in aid of their respective jurisdictions and agreeable to the usages and
11
     principles of law." Plaintiff confirms that he has no intention of filing any ADA claims in
12   the U.S. District Court, but cannot exercise any control over a defendants’ actions in
13   removing the cases to the district court.
14          I verify under the penalty of perjury that the above is true and accurate, to the best
15   of my memory and accounting abilities.
16          RESPECTFULLY SUBMITTED THIS 19th day of December, 2020.
17
                                                 PETER STROJNIK
18
19
                                                 Plaintiff
20
21   ECF filed

22
23
24
25
26
27
28


                                                 3
